      Case 1:19-cv-03271-JTR     ECF No. 20   filed 12/14/20   PageID.785 Page 1 of 13




 1
 2
 3
 4                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 5
 6                                                                 Dec 14, 2020
                                                                       SEAN F. MCAVOY, CLERK
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   DONNA P.,                                    No. 1:19-CV-03271-JTR
12
                  Plaintiff,                      ORDER GRANTING PLAINTIFF’S
13                                                MOTION FOR SUMMARY
14                      v.                        JUDGMENT AND REMANDING FOR
                                                  ADDITIONAL PROCEEDINGS
15   ANDREW M. SAUL,
16   COMMISSIONER OF SOCIAL
     SECURITY,
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 17, 18. Attorney Victoria Chhagan represents Donna P. (Plaintiff); Special
21
     Assistant United States Attorney David Burdett represents the Commissioner of
22
     Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 6. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS Plaintiff’s Motion for Summary
25
     Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
       Case 1:19-cv-03271-JTR         ECF No. 20   filed 12/14/20   PageID.786 Page 2 of 13




 1                                        JURISDICTION
 2            Plaintiff filed an application for Supplemental Security Income on October
 3   24, 2016, alleging disability since March 10, 20131, due to problems with her
 4   memory, PTSD, bipolar disorder, depression, anxiety, mood disorder, panic
 5   attacks, seizures, sleeping disorder, and learning disorder. Tr. 61-62. The
 6   application was denied initially and upon reconsideration. Tr. 98-101, 126-28.
 7   Administrative Law Judge (ALJ) C. Howard Prinsloo held a hearing on August 20,
 8   2018, Tr. 34-59, and issued an unfavorable decision on November 30, 2018, Tr.
 9   15-28. Plaintiff requested review of the ALJ’s decision by the Appeals Council. Tr.
10   212-14. The Appeals Council denied the request for review on September 19,
11   2019. Tr. 1-6. The ALJ’s November 2018 decision is the final decision of the
12   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
13   405(g). Plaintiff filed this action for judicial review on November 15, 2019. ECF
14   No. 1.
15                                   STATEMENT OF FACTS
16            Plaintiff was born in 1982 and was 33 years old as of her alleged onset date.
17   Tr. 26. She did not finish high school, but completed her GED. Tr. 48. Her work
18   history has consisted of a series of short-term jobs, including work as a dishwasher,
19   a dispatcher, an office assistant, a waitress, and a seasonal field worker. Tr. 53-54,
20   243, 269. She has reported a history of sexual and psychological abuse and she has
21   struggled with mood stability most of her life. Tr. 276, 547. She testified her last
22   job ended when her bipolar symptoms flared up and she had an incident with her
23   supervisor. Tr. 42-43.
24   ///
25   ///
26
27            1
                  At the hearing Plaintiff amended her alleged onset date to October 24,
28   2016, the filing date of the application. Tr. 40-41.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
      Case 1:19-cv-03271-JTR      ECF No. 20     filed 12/14/20   PageID.787 Page 3 of 13




 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
25   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
26   proof rests upon the claimant to establish a prima facie case of entitlement to
27   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
28   claimant establishes that a physical or mental impairment prevents the claimant


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
       Case 1:19-cv-03271-JTR     ECF No. 20        filed 12/14/20   PageID.788 Page 4 of 13




 1   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
 2   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
 3   shifts to the Commissioner to show (1) the claimant can make an adjustment to
 4   other work; and (2) the claimant can perform specific jobs that exist in the national
 5   economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190, 1193-
 6   1194 (2004). If a claimant cannot make an adjustment to other work in the national
 7   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
 8                            ADMINISTRATIVE FINDINGS
 9         On November 30, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act. Tr. 15-28.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity since the application date. Tr. 17.
13         At step two, the ALJ determined Plaintiff had the following severe
14   impairments: bipolar disorder, depressive disorder, and anxiety disorder. Id.
15         At step three, the ALJ found Plaintiff did not have an impairment or
16   combination of impairments that met or medically equaled the severity of one of
17   the listed impairments. Tr. 18-20.
18         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
19   she could perform work at all exertional levels, but had the following
20   nonexertional limitations:
21
           The claimant is limited to simple, routine, and repetitive tasks with
22         only brief and superficial interaction with the public or coworkers.
23         She should not perform work at unprotected heights or around any
           dangerous or moving machinery.
24
25   Tr. 20.
26   ///
27   ///
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
       Case 1:19-cv-03271-JTR     ECF No. 20      filed 12/14/20   PageID.789 Page 5 of 13




 1         At step four, the ALJ found Plaintiff was unable to perform her past relevant
 2   work as a general clerk, hand packager, informal waitress, telephone operator, fruit
 3   harvest worker, or kitchen helper. Tr. 26.
 4         At step five the ALJ found that, considering Plaintiff’s age, education, work
 5   experience and residual functional capacity, there were jobs that existed in
 6   significant numbers in the national economy that Plaintiff could perform,
 7   specifically identifying the representative occupations of touch-up screener,
 8   cleaner II, and production line solderer. Tr. 27.
 9         The ALJ thus concluded Plaintiff was not under a disability within the
10   meaning of the Social Security Act at any time from the date the application was
11   filed through the date of the decision. Tr. 27-28.
12                                          ISSUES
13         The question presented is whether substantial evidence supports the ALJ’s
14   decision denying benefits and, if so, whether that decision is based on proper legal
15   standards.
16         Plaintiff contends the Commissioner erred by (1) erroneously rejecting the
17   opinions of Plaintiff’s mental health counselors; and (2) improperly evaluating the
18   opinion of a psychological consultative examiner.
19                                      DISCUSSION
20   1.    Treating counselors Garcia and Baker
21         Plaintiff argues the ALJ erred by improperly rejecting the opinions from
22   Plaintiff’s treating counselors, Ivonne Garcia, MSW, MHP, and Sasha Baker,
23   MSW. ECF No. 17 at 3-17.
24         An ALJ may discount the opinion of an “other source,” such as a counselor,
25   if they provide “reasons germane to each witness for doing so.” Molina v. Astrue,
26   674 F.3d 1104, 1111 (9th Cir. 2012).
27   ///
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
      Case 1:19-cv-03271-JTR      ECF No. 20    filed 12/14/20   PageID.790 Page 6 of 13




 1         a. Garcia’s Medical Source Statement
 2         On November 29, 2016, Plaintiff’s treating counselor, Ivonne Garcia,
 3   completed a medical source statement commenting on Plaintiff’s work-related
 4   limitations. Tr. 512-14. She opined Plaintiff was markedly limited in her ability to
 5   work in coordination with or proximity to others without being distracted by them,
 6   and that she was moderately limited2 in carrying out detailed instructions,
 7   maintaining attention and concentration for extended periods, sustaining an
 8   ordinary routine without special supervision, completing a normal workweek
 9   without interruptions from psychologically-based symptoms, performing at a
10   consistent pace without an unreasonable number and length of rest periods,
11   responding appropriately to changes in the work setting, traveling in unfamiliar
12   places or using public transportation, and setting realistic goals or making plans
13   independently of others. Tr. 512-13. Ms. Garcia further opined that even a minimal
14   increase in mental demands or change in the environment would be predicted to
15   cause Plaintiff to decompensate, and that she would be off-task 12-20% of the time
16   in a 40-hour workweek and would be likely to miss four or more days of work per
17   month. Tr. 514.
18         The ALJ gave this opinion no weight, finding it to be internally inconsistent
19   without explanation for the inconsistencies, and finding the prediction of
20   decompensation in the face of additional mental demands to be inconsistent with
21   Plaintiff’s activities of daily living and care of her children. Tr. 25. The ALJ
22   further noted Plaintiff had been out of therapy for seven months prior to the
23   completion of this paperwork and was dealing with the loss of her job, and noted
24   that in the months following, Plaintiff was feeling calmer and better. Id. Finally,
25
26         2
               The form defined “moderately limited” as “significant interference with
27   basic work-related activities, i.e., unable to perform the described mental activity
28   for at least 20% of the workday up to 33% of the workday.” Tr. 512.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
      Case 1:19-cv-03271-JTR      ECF No. 20    filed 12/14/20   PageID.791 Page 7 of 13




 1   the ALJ found the opinion inconsistent with the record evidence of minimal
 2   psychiatric observations and minimal treatment with effective medication. Id.
 3         Plaintiff argues the ALJ’s rationale is insufficient, as it misinterprets the
 4   opinion to find inconsistency, and substantial evidence does not support the ALJ’s
 5   conclusions with respect to Plaintiff’s activities and the record as a whole. ECF
 6   No. 17 at 4-14. Defendant does not specifically address the ALJ’s rejection of this
 7   opinion. ECF No. 18 at 5-7.3
 8         The Court finds the ALJ failed to offer any germane reasons for discounting
 9   Ms. Garcia’s mental medical source statement. The consistency of a medical
10   opinion with the record as a whole is a germane factor for an ALJ to consider in
11   evaluating the weight due to an “other source.” 20 C.F.R. § 416.927(c)(2)(4),
12   416.927(f). However, the ALJ’s discussion of the record is not an accurate
13   summary of the evidence. Nearly half of the ALJ’s citations to contradictory
14   records are from prior to Plaintiff’s alleged onset date, and thus have no bearing on
15   her disability status as of October 2016. Tr. 25 (citing records contained at Tr. 337,
16   390, 478, 482, 486, 487). The other citations are not representative of the record as
17   a whole. While ALJs must rely on examples to illustrate their findings, the
18   examples they choose must be reflective of the broader context of the record. An
19   ALJ cannot simply “pick out a few isolated instances of improvement over a
20   period of months or years” but must interpret “reports of improvement ... with an
21   understanding of the patient’s overall well-being and the nature of her symptoms.”
22   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). The record documents
23   Plaintiff experienced periods of relative stability alternating with exacerbation of
24
25         3
               Defendant addressed the ALJ’s identical discussion of the medical records
26   in the context of Ms. Garcia’s other opinion on a DSHS WorkFirst form, but did
27   not defend the ALJ’s discussion of Ms. Garcia’s medical source statement at Tr.
28   512-14. ECF No. 18 at 6-7.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
      Case 1:19-cv-03271-JTR      ECF No. 20     filed 12/14/20   PageID.792 Page 8 of 13




 1   her symptoms, hypomanic phases, and deterioration in her functional abilities. Tr.
 2   529-40 (doing better in late 2016 to early 2017); 517-24 (destabilizes February-
 3   March); 560-61, 565 (starts group therapy, doing better in May); 552-53, 556
 4   (worse at end of May, changes in medications made); 656-57, 661-62 (changes in
 5   medication, doing better by July); 654 (has incident with her therapist, changes
 6   therapists in September); 639-45 (cannot recognize she is in a manic phase,
 7   changes therapists again); 638 (not doing well in November); 635 (reports feeling
 8   better in December); 628 (more depressed in January 2018); 625 (better in early
 9   February); 616-22 (worsening symptoms, increased use of anxiety medication
10   through March and April); 610 (feeling more stable in May); 605-08 (doing worse
11   in June); 596-97, 600-03 (doing much better in July, but still reporting a week-long
12   depressive episode). The cycles of improvement and worsening symptoms are not
13   captured by the ALJ’s characterization of the record as showing minimal
14   psychiatric observations and effective treatment with medication. Similarly, the
15   ALJ’s implication that Plaintiff was merely experiencing temporary situational
16   stressors at the time the opinion was completed and demonstrated improvement
17   within a few months ignores the cyclical nature of Plaintiff’s condition and her
18   subsequent ups and downs documented throughout the record.
19         None of the ALJ’s other rationale is supported by substantial evidence. The
20   ALJ found Ms. Garcia’s opinion to be internally inconsistent, but the Court finds
21   no inconsistency between the various moderate and marked limitations and Ms.
22   Garcia’s opinion that Plaintiff would be overall off-task up to 20% of a workweek
23   and likely to miss work four or more times per month. Tr. 514. The ALJ found Ms.
24   Garcia’s comment about increased pressures leading to decompensation to be
25   inconsistent with Plaintiff’s activities of daily living and care for her children;
26   however, this misunderstands the nature of the opinion, as Ms. Garcia opined that
27   additional demands would be expected to lead to decompensation. Tr. 514.
28   Effectively, she was opining that Plaintiff could not handle more than she was


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
      Case 1:19-cv-03271-JTR      ECF No. 20     filed 12/14/20   PageID.793 Page 9 of 13




 1   already doing. This is not inconsistent with being able to handle a minimal amount
 2   of self-care and caring for her children. It is also supported by the fact that Plaintiff
 3   was not able to maintain the additional demands of a full-time job for more than
 4   three months before her bipolar symptoms flared up in October 2016. Tr. 42-43,
 5   477.
 6          The Court therefore finds the ALJ failed to offer any germane reasons for
 7   discounting Ms. Garcia’s medical source statement. On remand the ALJ will
 8   reconsider the opinion along with the rest of the record.
 9          b. WorkFirst forms
10          In November 2016 Ms. Garcia completed a WorkFirst form for the
11   Department of Social and Health Services. Tr. 568-70. She noted Plaintiff would
12   often get severe anxiety attacks around people or when under stress, preventing her
13   from going out much or keeping a job for more than a couple of months. Tr. 568.
14   She stated Plaintiff was only capable of work or work-related preparation for 1-10
15   hours per week. Id. She additionally opined Plaintiff was capable of light level
16   work. Tr. 569.
17          In November 2017, Plaintiff’s new counselor, Sasha Baker, completed
18   another copy of the same form, noting Plaintiff had difficulty calming her
19   emotions, had sudden outbursts of tearfulness, and struggled with hyperattention
20   and concentration, making it difficult for her to follow instructions or complete
21   tasks. Tr. 573. She found Plaintiff could participate in work-related activities 11-20
22   hours per week. Id. She further commented that Plaintiff’s condition was not
23   permanent and would likely limit Plaintiff for 6-12 months. Tr. 574.
24          The ALJ gave both of these opinions no weight. Tr. 25-26. He found both to
25   be inconsistent with the medical evidence and lacking in specific limitations, and
26   specifically found Ms. Garcia’s assessment was based on Plaintiff’s subjective
27   statements and had no basis for any physical limitations, and that Ms. Baker
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
      Case 1:19-cv-03271-JTR     ECF No. 20    filed 12/14/20   PageID.794 Page 10 of 13




 1   acknowledged her opinion was not supported by any testing and provided for a
 2   duration of no greater than 12 months. Id.
 3         Plaintiff argues the ALJ failed to consider Ms. Garcia’s treatment records,
 4   which support her assessment of anxiety and mood dysregulation. ECF No. 17 at
 5   14-15. With respect to Ms. Baker’s opinion, Plaintiff argues the ALJ
 6   misinterpreted the checked box regarding testing and laboratory findings, and
 7   argues that each medical opinion does not have to establish a greater than 12-
 8   month duration, as long as the condition meets the duration requirement. Id. at 16-
 9   17. Finally, she makes the same arguments about the ALJ’s selective summary of
10   the medical evidence as she made in response to the rejection of the other opinion
11   from Ms. Garcia. Id. at 17. Defendant argues all of the reasons offered by the ALJ
12   are germane and that he reasonably interpreted the forms and the record. ECF No.
13   18 at 5-7.
14         The Court finds the ALJ did not offer germane reasons for discounting these
15   opinions. While the forms do not comment on Plaintiff’s specific workplace
16   abilities, the statements regarding how many hours she would be able to work do
17   constitute specific functional limitations. There is no evidence to support the ALJ’s
18   finding that Ms. Garcia relied on Plaintiff’s subjective statements over her own
19   professional judgment and treatment history. “Psychiatric evaluations may appear
20   subjective, especially compared to evaluations in other medical fields. Diagnoses
21   will always depend in part on the patient’s self-report, as well as on the clinician’s
22   observations of the patient. But such is the nature of psychiatry.” Buck v. Berryhill,
23   869 F.3d 1040, 1049 (9th Cir. 2017). Similarly, Ms. Baker’s statement that the
24   diagnoses she identified were not supported by “testing, lab reports, etc.” does not
25   mean there was no objective basis for the opinion, as she offered an explanation for
26   the symptoms that led to the specific diagnoses, and the record reflects Plaintiff
27   ///
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
      Case 1:19-cv-03271-JTR     ECF No. 20    filed 12/14/20   PageID.795 Page 11 of 13




 1   presenting with remarkable mental status exams for the months leading up to Ms.
 2   Baker’s opinion. Tr. 638-57.
 3         Finally, as discussed above, the ALJ’s conclusion that the opinions are
 4   inconsistent with the medical evidence is not supported by substantial evidence.
 5   Some of the ALJ’s citations of “minimal psychiatric observations” include
 6   abnormal mental status exams, with anxious mood and affect, agitation, irritability,
 7   and mania. Tr. 26 (citing to Tr. 477, 518). The remainder of the ALJ’s citations are
 8   not representative of the record as a whole, which demonstrates cycles of
 9   improvement and worsening, consistent with Plaintiff’s bipolar condition, as
10   discussed above regarding Ms. Garcia’s medical source statement.
11         The Court therefore finds the ALJ failed to offer any germane reasons for
12   discounting the WorkFirst forms. On remand, the ALJ shall reconsider all of the
13   opinion evidence and the record as a whole.
14   2.    Consultative examiner Morgan Liddell
15         Plaintiff argues the ALJ erred in evaluating the opinion from consultative
16   psychological examiner Dr. Liddell. ECF No. 17 at 17-19.
17         Dr. Liddell examined Plaintiff in May 2017. Tr. 546-50. He diagnosed
18   Plaintiff with bipolar, PTSD, and generalized anxiety disorder, noting the
19   conditions were treatable. Tr. 550. He opined Plaintiff had no obvious limitations
20   in performing simple, routine tasks or detailed and complex tasks, could perform
21   work tasks on a consistent basis, and could maintain regular attendance. Id. He
22   further noted her conditions would cause limitations in her ability to interact with
23   coworkers and the public, accept instruction from supervisors, complete a normal
24   workweek without interruptions, and manage the usual stress encountered in the
25   workplace. Id.
26   ///
27   ///
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
      Case 1:19-cv-03271-JTR        ECF No. 20    filed 12/14/20   PageID.796 Page 12 of 13




 1            The ALJ gave this opinion partial weight, noting it was generally consistent
 2   with the exam and other records, but noting that Dr. Liddell did not identify the
 3   extent of any of the limitations noted. Tr. 24-25.
 4            Plaintiff argues the ALJ erred in failing to recontact Dr. Liddell to clarify the
 5   limits, and instead claiming to have accounted for the opinion in the RFC. ECF No.
 6   17 at 18-19. Defendant argues the ALJ did not actually reject Dr. Liddell’s
 7   opinion, and there was no obligation to recontact the doctor when the record as a
 8   whole was adequately developed. ECF No. 18 at 3-5.
 9            The Court finds the ALJ did not err. The ALJ was under no duty to recontact
10   Dr. Liddell to clarify the extent of the limitations when he had access to years of
11   mental health treatment records and other functional opinions to inform the RFC.
12   See Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020). However, as this claim is
13   being remanded for further consideration of other evidence, the ALJ will
14   reconsider this opinion as well, along with any additional evidence submitted.
15                                        CONCLUSION
16            On remand, the ALJ shall reevaluate the medical and other evidence, making
17   findings on each of the five steps of the sequential evaluation process, obtain
18   supplemental testimony from a vocational expert as needed, and take into
19   consideration any other evidence or testimony relevant to Plaintiff’s disability
20   claim.
21            Accordingly, IT IS ORDERED:
22            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 17, is
23   GRANTED.
24            2.    Defendant’s Motion for Summary Judgment, ECF No. 18, is
25   DENIED.
26            3.    The matter is REMANDED to the Commissioner for additional
27   proceedings consistent with this Order.
28            4.    An application for attorney fees may be filed by separate motion.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
      Case 1:19-cv-03271-JTR     ECF No. 20   filed 12/14/20   PageID.797 Page 13 of 13




 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 3   the file shall be CLOSED.
 4         IT IS SO ORDERED.
 5         DATED December 14, 2020.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 13
